 

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY

 

WALGREENS PHARMACIES – 6 PACK

 

THIS AGREEMENT (“Agreement”) is made and entered into as of the Effective Date
by and between AMERICAN REALTY CAPITAL II, LLC a Delaware limited liability
Company (“Buyer”), and each undersigned Seller, also as identified in Exhibit
A-1 attached hereto (collectively “Seller”).

 

BACKGROUND

 

A.           Seller is the owner of the Property (as defined in Section 1(h)
below and more particularly described in Exhibits B-1 through B-6 attached
hereto).

 

B.           Buyer desires to purchase the Property and Seller desires to sell
the Property to Buyer on the terms and conditions set forth in this Agreement.

 

In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.           Terms and Definitions. The terms listed below shall have the
respective meaning given them as set forth adjacent to each term.

 

(a)          “Broker” shall mean Ken Hedrick/Stan Johnson Company, acting as
Buyer’s agent, but to be compensated by Seller as herein provided.

 

(b)          “Closing” shall mean the consummation of the transaction
contemplated herein, which shall occur, subject to the extension set forth in
Section 10 hereof, on January 19, 2012; provided, however, the Purchase and Sale
Agreement shall not provide for a Closing prior to the expiration of the Due
Diligence Period (as defined herein). The date of Closing is sometimes
hereinafter referred to as the “Closing Date.” Neither party will need to be
present at Closing, it being anticipated that the parties will deliver all
Closing documents and deliverables in escrow to the Escrow Agent (or if both
Buyer and Seller agree, to Buyer’s and/or Seller’s counsel) prior to the date of
Closing.

 

(c)          “Due Diligence Period” shall mean the period beginning upon the
Effective Date and extending until 11:59 PM EST on the date that is twenty-eight
(28) days thereafter. Seller shall deliver to Buyer all of the Due Diligence
Materials within five (5) business days after the Effective Date, and for each
day that passes thereafter until all of the Due Diligence Materials are
delivered to Buyer, the Due Diligence Period shall be extended (i) by one (1)
day, up to a maximum of five (5) business or (ii) to such other date mutually
agreed to by Buyer and Seller.

 

 

 

 

(d)          “Earnest Money” shall mean the initial amount of Six Hundred
Thousand Dollars ($600,000.00), which shall be delivered to Escrow Agent within
three (3) business days after the Effective Date. Upon expiration of the Due
Diligence Period and Buyer’s election to proceed to Closing, Buyer shall deposit
the additional amount of Six Hundred Thousand Dollars ($600,000.00) with to
Escrow Agent within three (3) business days after expiration of the Due
Diligence Period, which collectively shall be referred to herein as the Earnest
Money. The Earnest Money shall be deposited by Buyer in escrow with Escrow
Agent, to be applied as part payment of the Purchase Price at the time the sale
is closed, or disbursed as agreed upon in accordance with the terms of this
Agreement. Seller and Buyer each shall pay one-half of all reasonable escrow
fees charged by Escrow Agent..

 

(e)          “Effective Date” This Agreement shall be signed by both Seller and
Buyer. The date that is one (1) business day after the date of execution and
delivery of this Agreement by both Seller and Buyer shall be the “Effective
Date” of this Agreement.

 

(f)          “Escrow Agent” shall mean Chicago Title Insurance Company, whose
address is Suite 1325, 1515 Market Street, Philadelphia, PA 19102-1930,
Attention: Edwin G. Ditlow, Telephone: 215-875-4184; Telecopy: 215-732-1203;
E-mail: ditlowE@ctt.com. The parties agree that the Escrow Agent shall be
responsible for (x) organizing the issuance of the Commitment and Title Policy,
(y) preparation of the closing statement, and (z) collections and disbursement
of the funds.

 

(g)           “Lease” or “Leases” shall mean those certain Leases described on
Exhibit A-2 attached hereto and made a part hereof and referred to in Section
6(b)(i) of this Agreement, between Seller, as landlord, and Walgreen Co., as
tenant (“Tenant”), as amended.

 

(h)           “Property” shall collectively mean (i) those certain parcels of
real property, all of which are identified on Exhibit A-1 attached hereto and
legally described in Exhibits B-1 through B-6 attached hereto, together with all
right, title and interest of the Seller, if any, in and to the land lying in the
bed of any street or highway in front of or adjoining such real property, and
all appurtenances and all the estate and rights of Seller, if any, in and
appurtenant to such parcels of real property, including, without limitation, all
appurtenant easements and rights-of-way, and Buildings (as hereinafter defined)
and all other improvements thereon, and all air and subsurface rights
appurtenant to such parcels of real property, as the case may be (such parcels
of real property, together with all such rights and appurtenances, being
collectively referred to herein as the “Land”); (ii) all of the buildings and
improvements (each individually called a “Building” and collectively called the
“Buildings”) situated on the Land; (iii) all right, title and interest of
Seller, if any, in and to the lighting, electrical, mechanical, plumbing and
heating, ventilation and air conditioning systems used in connection with the
Land and the Buildings, and all carpeting, draperies, appliances and other
fixtures and equipment attached or appurtenant to the Land together with all
personal property (other than furniture, equipment not necessary to operate the
Buildings or building systems and not permanently affixed to the Buildings or
Land, trade fixtures and inventory) owned by Seller and located on the Land or
on and/or in the Buildings (collectively, the “Personal Property”); (iv) all
right, title and interest of Seller in and to all warranties and guaranties
respecting the Buildings and Personal Property, if any; (v) to the extent not
otherwise described in subsection (i), all right, title and interest of Seller
in and to all Leases respecting the Buildings and Personal Property, including,
without limitation, all prepaid rent or security or other deposits thereunder,
if any; (vi) all right, title and interest of Seller in and to all licenses,
permits, authorizations and approvals issued by any governmental agency or
authority which pertain to the Land and the Buildings, to the extent they exist
and are transferable and assignable; and (vii) to the extent the same are
assignable, all site plans, surveys, and plans which relate to the Land. Any
references to “Property” in the singular, such as references to “a Property” or
“each Property”, refer to an individual parcel of Land and all matters described
in (ii)-(vii) in connection with such Land.

 

 

 

 

(i)           “Purchase Price” shall mean the amount listed for each Property as
set forth opposite the designation of such Property on Exhibit A-1 attached
hereto, and in the total aggregate amount of $27,989,870. The Purchase Price is
based on a capitalization rate of 7.00% and the rents set forth on Exhibit A-2.
If the rents on the Closing Date are not the same as set forth on Exhibit A-2,
the Purchase Price shall be adjusted accordingly.

 

(j)           Seller and Buyer’s Notice address

 

(i)          “Seller’s Notice Address” shall be as follows, except as same may
be changed pursuant to the Notice section herein:

 

c/o Real Capital Solutions, Inc.

1450 Infinite Drive, Suite E2

Louisville, CO 80027

Attn: Judy Lawson

Tel. No.: (303) 533-1628

Cell No.: (303) 941-9997

Fax No.: (303) 466-3008

Email: jlawson@realcapitalsolutions.com

 

And to Seller’s Attorney:

 

Rudy Fettig

Real Capital Solutions, Inc.

1450 Infinite Drive, Suite E2

Louisville, CO 80027

Tel. No.: (303) 533-1627

Fax No.: (303) 466-4202

Email: rfettig@realcapitalsolutions.com

 

(ii)         “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:

 

William Kahane

American Realty Capital II, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: (215) 887-3054

Fax No.: (646) 861-7751

Email: wkahane@arlcap.com

 

And to:

 

 

 

 

Jesse Galloway

American Realty Capital II, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: (212) 415-6516

Fax No.: (646) 861-7751

Email: jgalloway@arlcap.com

 

And Due Diligence Materials (if provided by email) to:

 

duediligence@arlcap.com

 

With hard copies and/or cds to:

 

James A. (Jim) Mezzanotte

American Realty Capital, LLC

202 E Franklin Street

Monroe, NC 28112

Tel. No.: (212) 415-6570

Fax No.: (212) 415-6507

Email: jmezzanotte@arlcap.com

 

2.           Purchase and Sale of the Property. Subject to the terms of this
Agreement, Seller agrees to sell respectively, to Buyer, and Buyer agrees to
purchase the Property for the Purchase Price set forth above.

 

3.           Purchase Price.

 

The Purchase Price to be paid by Buyer to Seller shall be paid by wire transfer
of immediately available funds to Escrow Agent, at the time of Closing, or as
otherwise agreed to between Buyer and Seller.

 

(a)          If this Agreement is terminated with respect to one or more
Properties pursuant to the terms hereof due to (i) a default by Seller, (ii)
condemnation or casualty, a title matter which constitutes a breach of the
applicable Lease or materially affects the ability of the Tenant to use the
Property for the purposes for which it was intended, or (iii) a New Title Matter
(hereinafter defined) objected to by Buyer in accordance with the terms hereof,
which Seller elects not to remove or is unable to remove, then this Agreement
shall continue in full force and effect with respect to the remaining Properties
and the Purchase Price shall be reduced by the amount shown on Exhibit A-1 for
such terminated Property(ies). In addition, Buyer shall have the right to
terminate this Agreement with respect to no more than two Properties (the
"Property Termination Right") by sending written notice to Seller during the Due
Diligence Period in the event that Buyer discovers a material problem in the
environmental or physical condition of such Property. If Buyer exercises the
Property Termination Right, the Purchase Price shall be reduced in accordance
with the method set forth in the first sentence of this clause (a).

 

 

 

 

4.            Proration of Expenses and Payment of Costs and Recording Fees.

 

(a)          All real estate taxes, rollback taxes, personal property taxes,
water and sewer use charges, and any other charges and assessments constituting
a lien on the Property (collectively “Taxes and Assessments”) due and payable on
or before the Closing Date shall be remitted to the collecting authorities or to
the Escrow Agent by Seller prior to or at Closing; provided, however, that in
the event of payment thereof by Seller, Seller expressly retains all rights to
reimbursement thereof from Tenant pursuant to the terms and conditions of the
Lease. There shall be no closing adjustments between the parties for Taxes and
Assessments not yet due and payable at Closing unless Tenant is not responsible
for all such Taxes and Assessments due in accordance with the provisions of the
Lease.

 

(b)          All rents shall be prorated as of the Closing Date with Buyer being
credited for rent attributable to the day of Closing through and including the
last day of the calendar month in which the Closing Date occurs; provided,
however, if the Closing Date shall occur within ten (10) days of the end of the
month in which Closing occurs, Buyer and Seller agree that Buyer shall be
credited with the following month’s rent at Closing and Seller shall be entitled
to retain any rents received by Seller that are attributable to the month
following the month in which the Closing Date occurs and Buyer agrees to the
extent that it receives any rent attributable to such month which was adjusted
at Closing, it will refund such amount to Seller as soon as reasonably possible.

 

(c)          Seller shall pay or be charged with the following costs and
expenses in connection with this transaction which costs shall be referred to as
“Seller’s Closing Costs”:

  

(i)          100% of all Owner’s Title Insurance standard policy premiums,
including search costs and a survey endorsement, but excluding any other
endorsements issued in connection with such policies other than endorsements
that Seller elects to purchase to cover title issues, if any;

 

(ii)         Transfer taxes and conveyance fees on the sale and transfer of the
Property shall be paid by Seller;

 

(iii)        Broker’s commission payments (for both leasing and sales
commissions earned), in accordance with Section 23 of this Agreement; and

 

(iv)        All fees relating to the granting, executing and recording of the
Deed for each Property and for any costs incurred in connection with the release
of existing debt, including, but not limited to, prepayment penalty fees and
recording fees for documents providing for the release of the applicable
Property from the existing debt.


 

(d)          Buyer shall pay or be charged with the following costs and expenses
in connection with this transaction, which costs shall be referred to as
“Buyer’s Closing Costs”:



(i)          Title Insurance policy premiums for any endorsements issued in
connection with such policies, if any, and other than a survey endorsement;

 

 

 

 

(ii)         all costs and expenses in connection with Buyer’s financing,
including appraisal, points, commitment fees, Title Insurance policy premiums in
connection with any endorsements issued in connection therewith and the like and
costs for the filing of all documents necessary to complete such financing and
related documentary stamp tax and intangibles tax; and

 

(iii)        Buyer shall pay for the cost of its own survey, Phase 1
environmental study and due diligence investigations.

 

(e)         Each party shall pay its own legal fees incidental to the
negotiation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby. The parties rights and obligations
pursuant to this Section 4 shall survive the Closing under this Agreement.

 

5.            Title. At Closing, Seller agrees to convey to Buyer fee simple
title to each Property by special warranty deed, free and clear of all liens,
defects of title, conditions, easements, assessments, restrictions, and
encumbrances except for Permitted Exceptions (as hereinafter defined).

 

6.            Examination of Property. Seller and Buyer hereby agree as follows:

 

(a)          Buyer shall order a title commitment (the “Title Commitment”) from
Escrow Agent and a survey and a zoning report for the Property promptly after
the date hereof. All matters shown in the Title Commitment, survey or zoning
report (“Title Matters”) with respect to which Buyer fails to object prior to
the expiration of the Due Diligence Period shall be deemed “Permitted
Exceptions”. However, Permitted Exceptions shall not include any mechanic’s lien
or any monetary lien, or any deeds of trust, mortgage, or other loan documents
secured by the Property to the extent filed as a result of any actions or
omissions of Seller (collectively, “Liens”). Except to the extent required to be
removed by Tenant pursuant to the terms of the Leases, Seller shall be required
to cure or remove all Liens (by payment, bond deposit or indemnity acceptable to
Escrow Agent). To the extent that any such Liens are the obligations of Tenant
pursuant to the terms of the Leases, Seller shall immediately give written
notice to Tenant to remove such Liens. Seller agrees to remove or cure any
objections of Buyer which are of a nature that are capable of being cured with
reasonable efforts and nominal expense prior to Closing. Seller shall have no
obligation to cure any Title Matter objected to, except as aforesaid, provided
Seller notifies Buyer of any objections which Seller elects not to remove or
cure within five (5) business days following receipt of Buyer’s objections. In
the event that Seller refuses to remove or cure any objections, Buyer shall have
the right to terminate this Agreement upon written notice to Seller given within
five (5) business days after receipt of Seller’s notice, upon which termination
the Earnest Money (minus the Estoppel Fees, as defined in Section 6(c) below,
which shall be paid to Seller) shall be returned to Buyer and neither party
shall have any further obligation hereunder, except as otherwise expressly set
forth herein. If any materially adverse Title Matter not revealed in the Title
Commitment is discovered by Buyer or by the Escrow Agent and is added to the
Title Commitment by the Escrow Agent at or prior to Closing (“New Title
Matter”), Buyer shall have until the earlier of (i) ten (10) days after the
Buyer’s receipt of the updated, revised Title Commitment showing the New Title
Matter, together with a legible copy of any such new matter, or (ii) the date of
Closing, to provide Seller with written notice of its objection to any such New
Title Matter (an “Objection”). If Seller does not remove or cure such Objection
prior to the date of Closing, Buyer may terminate this Agreement, in which case
the Earnest Money (minus the Estoppel Fees which shall be paid to Seller) shall
be returned to Buyer, and to the extent such materially adverse Title matter was
caused by any act or omission of Seller, Seller shall reimburse Buyer for all
out of pocket costs and expenses incurred hereunder, and neither party shall
have any further obligation hereunder, except as otherwise expressly set forth
herein.

 

 

 

 

(b)          Within five (5) days following the Effective Date, Seller shall
provide to Buyer copies of the following documents and materials pertaining to
each Property to the extent within Seller’s possession or reasonably obtainable
by Seller or Seller’s counsel: (i) a complete copy of all leases affecting the
Property and all amendments thereto and of all material correspondence relating
thereto; (ii) a copy of all surveys and site plans of the Property, including
without limitation any as-built survey obtained or delivered to tenants of the
Property in connection with its construction; (iii) a copy of all architectural
plans and specifications and construction drawings and contracts for
improvements located on the Property; (iv) a copy of Seller’s owner’s title
insurance policies relating to the Property; (v) a copy of the certificate of
occupancy and zoning reports for the Property; and of all governmental
permits/approvals; (vi) a copy of all environmental, engineering and physical
condition reports for the Property; (vii) copies of the Property’s real estate
tax bills for the current and prior two (2) tax years or, if the Property has
been owned by Seller for less than two (2) tax years, for the period of
ownership; (viii) a copy of each tenant sales reports for the previous twenty
four (24) calendar months; (ix) the operating statements of the Property for the
twenty four (24) calendar months immediately preceding the Effective Date or if
the Tenant has been operating for less than twenty-four (24) months, for the
period of operation; (x) all service contracts and insurance policies which
affect the Property, if any; (xi) a copy of all remaining warranties relating to
the improvements constructed on the Property, including without limitation any
roof warranties; and (xii) a written inventory of all items of personal property
to be conveyed to Buyer, if any (the “Due Diligence Materials”). Seller shall
deliver any other documents relating to each Property reasonably requested by
Buyer, to the extent within Seller’s possession or reasonably obtainable by
Seller or Seller’s counsel, as soon as reasonably available following such
request. Additionally, during the term of this Agreement, subject to the
Tenant’s rights under the Leases, Buyer, its agents and designees, shall have
the right to enter the Property for the purposes of inspecting the Property,
conducting soil tests, and making surveys, mechanical and structural engineering
studies, inspecting construction, and conducting any other investigations and
inspections as Buyer may reasonably require to assess the condition and
suitability of the Property; provided, however, that such activities by or on
behalf of Buyer on the Property shall not damage the Property nor interfere with
construction on the Property or the conduct of business by Tenant under the
Lease; and provided further, however, that Buyer shall indemnify and hold Seller
harmless from and against any and all claims or damages to the extent resulting
from the activities of Buyer on the Property, and Buyer shall repair any and all
damage caused, in whole or in part, by Buyer and return the Property to its
condition prior to such damage, which obligation shall survive Closing or any
termination of this Agreement. Seller shall reasonably cooperate with the
efforts of Buyer and the Buyer’s representatives to inspect the Property. After
the Effective Date, Buyer shall be permitted to speak and meet with Tenant in
connection with Buyer’s due diligence. Upon signing this agreement, Seller shall
provide Buyer with the name of a contact person(s) for the purpose of arranging
site visits. Buyer shall give Seller reasonable written notice (which in any
event shall not be less than two (2) business days) before entering the
Property, and Seller may have a representative present during any and all
examinations, inspections and/or studies on the Property. Buyer agrees to
require any contractor, inspector or consultant that enters the Property at the
request or on behalf of Buyer pursuant to the inspection rights granted in this
Section to maintain and to cause any of its subcontractors to maintain and have
in effect commercial general liability insurance in commercially reasonable
amounts, providing insurance coverage for bodily injury, including death, and
property damage, and worker’s compensation insurance if required by law. Buyer
shall have the unconditional right, for any reason or no reason, to terminate
this Agreement with respect to all of the Property by giving written notice
thereof to Seller prior to the expiration of the Due Diligence Period, in which
event this Agreement shall terminate, Buyer shall receive a refund of the
Earnest Money (less the Estoppel Fee which shall be paid to Seller), and all
rights, liabilities and obligations of the parties under this Agreement shall
expire, except as otherwise expressly set forth herein. After expiration of the
Due Diligence Period and Buyer’s failure to terminate this Agreement as provided
in this Section 6(b), the Deposit shall be non-refundable to Buyer except in the
event of a default by Seller or as otherwise expressly provided in this
Agreement.

 

 

 

 

(c)          Within five (5) days following the Effective Date, Seller shall
request Estoppel Certificates certified to Buyer, it’s Lender, successors and
assigns (and simultaneously provide Buyer with a copy of such request) and a
Waiver of Tenant’s right of first refusal. It shall be a condition of Closing
that Seller shall have obtained an estoppel certificate from Tenant in the form
attached to the Lease and as Exhibit G (the “Tenant Estoppel Certificate”), and
Seller shall use good faith efforts to obtain the same. Seller shall promptly
deliver to Buyer photocopies or pdf files of the executed estoppel certificates
when Seller receives the same. In the event that Buyer terminates this Agreement
pursuant to the terms hereof, Buyer agrees to reimburse to Seller the fees paid
to Tenant to obtain the Tenant Estoppel Certificates (collectively, “Estoppel
Fees”). Buyer acknowledges and agrees that such Estoppel Fees will be deducted
from the Earnest Money and paid to Seller directly by Escrow Agent.

 

(d)          Seller shall use good faith efforts to obtain a subordination,
non-disturbance and attornment agreement from Tenant in form and substance
reasonably acceptable to Buyer and Buyer’s Lender, if applicable (the “SNDA”).

 

(e)          Seller shall use good faith efforts to obtain estoppel certificates
with respect to reciprocal easement agreements as may be reasonably requested by
Buyer.

 

 

 

 

7.           Risk of Loss/Condemnation. Upon an occurrence of a casualty,
condemnation or taking with respect to any Property, Seller shall notify Buyer
in writing of same. Until Closing, the risk of loss or damage to the Property,
except as otherwise expressly provided herein, shall be borne by Seller. In the
event all or any portion of any Property is damaged in any casualty or condemned
or taken (or notice of any condemnation or taking is issued) so that: (a) Tenant
has a right of termination or abatement of rent under the Lease for such
Property, or (b) with respect to any casualty, if the cost to repair such
casualty would exceed $50,000, or (c) with respect to any condemnation, any
Improvements or access to the Property or more than five percent (5%) of the
Property is (or will be) condemned or taken, then, Buyer may elect to terminate
this Agreement with respect to each such Property by providing written notice of
such termination to Seller within ten (10) business days after Buyer’s receipt
of notice of such condemnation, taking or damage, upon which termination a
proportionate part of the Earnest Money shall be returned to the Buyer in
accordance with the Purchase Price as set forth on Exhibit A-1 and neither party
hereto shall have any further rights, obligations or liabilities under this
Agreement with respect to such Property, except as otherwise expressly set forth
herein. With respect to any condemnation or taking (of any notice thereof), if
Buyer does not elect to cancel this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and Seller shall assign to Buyer at the Closing
the rights of Seller to the awards, if any, for the condemnation or taking, and
Buyer shall be entitled to receive and keep all such awards. With respect to a
casualty, if Buyer does not elect to terminate this Agreement with respect to
any such Property or does not have the right to terminate this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the proceeds under
Seller’s insurance policies covering such Property with respect to such damage
or destruction (or pay to Buyer any such proceeds received prior to Closing) and
pay to Buyer the amount of any deductible with respect thereto, and Buyer shall
be entitled to receive and keep any monies received from such insurance
policies.

 

8.           Earnest Money Disbursement. The Earnest Money shall be held by
Escrow Agent, in trust, and disposed of only in accordance with the following
provisions:

 

(a)          If the Closing occurs, Escrow Agent shall deliver the Earnest Money
to, or upon the instructions of, Seller and Buyer on the Closing Date to be
applied as part payment of the Purchase Price. If for any reason the Closing
does not occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer
only upon receipt of a written demand therefor from such party, subject to the
following provisions of this clause (a). Subject to the last sentence of this
clause (a), if for any reason the Closing does not occur and either party makes
a written demand (the “Demand”) upon Escrow Agent for payment of the Earnest
Money, Escrow Agent shall give written notice to the other party of the Demand
within one business day after receipt of the Demand. If Escrow Agent does not
receive a written objection from the other party to the proposed payment within
five (5) business days after the giving of such notice by Escrow Agent, Escrow
Agent is hereby authorized to make the payment set forth in the Demand. If
Escrow Agent does receive such written objection within such period, Escrow
Agent shall continue to hold such amount until otherwise directed by written
instructions signed by Seller and Buyer or a final judgment of a court.
Notwithstanding the foregoing provisions of this clause (a) if Buyer delivers a
written notice of termination to Seller and Escrow Agent prior to the expiration
of the Due Diligence Period as provided in Section 6(b) above, then Escrow Agent
shall immediately return the Earnest Money to Buyer without the necessity of
delivering any notice to, or receiving any notice from Seller.

 

(b)          The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent has received and shall hold the Earnest
Money in escrow, and shall disburse the Earnest Money pursuant to the provisions
of this Section 8.

 

 

 

 

9.           Default

 

(a)          In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Seller shall be entitled to, as
its sole and exclusive remedy to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be entitled to immediately receive the Earnest Money as liquidated
damages as and for Seller’s sole remedy. Upon such termination, neither Buyer
nor Seller shall have any further rights, obligations or liabilities hereunder,
except as otherwise expressly provided herein. Seller and Buyer agree that (a)
actual damages due to Buyer’s default hereunder would be difficult and
inconvenient to ascertain and that such amount is not a penalty and is fair and
reasonable in light of all relevant circumstances, (b) the amount specified as
liquidated damages is not disproportionate to the damages that would be suffered
and the costs that would be incurred by Seller as a result of having withdrawn
the Property from the market, and (c) Buyer desires to limit its liability under
this Agreement to the amount of the Earnest Money paid in the event Buyer fails
to complete Closing. Seller hereby waives any right to recover the balance of
the Purchase Price, or any part thereof, and the right to pursue any other
remedy permitted at law or in equity against Buyer. In no event under this
Section or otherwise shall Buyer be liable to Seller for any punitive,
speculative or consequential damages.

 

(b)          In the event of a default in the obligations herein taken by
Seller, or in the event of the failure of a condition precedent set forth in
Section 13 of this Agreement, with respect to any or all of the Properties,
Buyer may, as its sole and exclusive remedy, either: (i) waive any unsatisfied
conditions and proceed to Closing in accordance with the terms and provisions
hereof; (ii) terminate this Agreement with respect to any or all Properties by
delivering written notice thereof to Seller no later than Closing, upon which
termination the corresponding amount of the Earnest Money shall be refunded to
Buyer, Seller shall pay to Buyer all of the out-of-pocket third party costs and
expenses incurred by Buyer as to such Property or Properties in connection with
this Agreement, (not to exceed $15,000.00) (except as provided in the last
paragraph of Section 13) which return and payment shall operate to terminate
this Agreement and release Seller and Buyer from any and all liability
hereunder, except those which are specifically stated herein to survive any
termination hereof; (iii) enforce specific performance of Seller’s obligations
hereunder; or (iv) by notice to Seller given on or before the Closing Date,
extend the Closing Date for a period of up to thirty (30) days (the “Closing
Extension Period”) to permit Seller to remedy any such default, and the “Closing
Date” shall be moved to the last day of the Closing Extension Period. If Buyer
so extends the Closing Date, then Seller may, but shall not be obligated to,
cause said conditions to be satisfied during the Closing Extension Period. If
Seller does not cause said conditions to be satisfied during the Closing
Extension Period, then Buyer shall have the remedies set forth in Section
9(b)(i) through (iii) above except that the term “Closing” shall read “Extended
Closing”. Buyer shall be deemed to have elected to terminate this Agreement and
have waived, released and forever relinquished any right Buyer may now have or
may later acquire to seek specific performance or to place any liens or
encumbrances including a notice of lis pendens on the Property if Buyer fails to
deliver to Seller written notice of its intent to assert a cause of action for
specific performance within thirty (30) days following the scheduled date for
Closing (or Extended Closing, if applicable), or, having given such notice,
fails to file a lawsuit asserting such cause of action in the proper court
within thirty (30) days following the scheduled date for Closing(or Extended
Closing, if applicable).

 

 

 

 

Notwithstanding the foregoing, in the event of an intentional default of Seller
hereunder, Buyer shall, in addition to the foregoing remedies, be permitted to
pursue any and all rights and remedies available to Buyer at law or in equity.

 

10.         Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer with respect to each Property as set forth below,
and delivery by Buyer to Seller of the Purchase Price in accordance with the
terms of this Agreement. Seller shall deliver to Escrow Agent for the benefit of
Buyer at Closing the following executed documents for each Property:

 

(a)          A Special Warranty Deed substantially in the form attached hereto
as Exhibit C (subject to necessary modifications based on local law and
practice);

 

(b)          An Assignment and Assumption of Lease and Security Deposits, in the
form attached hereto as Exhibit D;

 

(c)          A Bill of Sale for the personal property, if any, in the form
attached hereto as Exhibit E;

 

(d)          An Assignment of Contracts, Permits, Licenses and Warranties in the
form of Exhibit F;

 

(e)          An original Tenant Estoppel Certificate dated no earlier than 30
days prior to the date of Closing. In addition, the business terms of the Tenant
Estoppel Certificate must be in accordance with and not contradict the Lease. If
the Lease and any amendments, bearing the original signatures of the landlord
and tenant thereunder have not been delivered to Buyer previously, a copy
thereof confirming that the copy is true, correct and complete shall be attached
to the Tenant Estoppel;

 

(f)           To the extent obtained by Seller, estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer;

 

(g)          A settlement statement setting forth the Purchase Price, all
prorations and other adjustments to be made pursuant to the terms hereof, and
the funds required for Closing as contemplated hereunder;

 

(h)          All transfer tax statements, declarations and filings as may be
necessary or appropriate for purposes of recordation of the deed;

 

 

 

 

(i)          Good standing certificates and corporate resolutions or member or
partner consents, as applicable, and such other documents as reasonably
requested by Escrow Agent;

 

(j)          To the extent in Seller’s possession, originals of the Warranties
(as hereinafter defined), if any;

 

(k)         A certificate pursuant to Section 1445 of the Internal Revenue Code
of 1986, as amended, or the regulations issued pursuant thereto, certifying the
non foreign status of Seller;

 

(l)          An owner’s title affidavit as to mechanics’ liens and possession
and other matters in customary form reasonably acceptable to Escrow Agent;

 

(m)        An original SNDA fully executed and notarized by Tenant, if timely
requested by Buyer;

 

(n)         Letter to Tenant in form of Exhibit H attached hereto;

 

(o)         A certificate of insurance or other evidence reasonably satisfactory
to Buyer memorializing and confirming that Tenant is then maintaining policies
of insurance (or self-insuring as permitted by the terms of the Lease) of the
types and in the amounts required by the Lease, which shall name Buyer and its
mortgagee as additional insured parties and/or as loss payees and/or mortgagees,
as appropriate, as their respective interests may appear; and

 

(p)          Such other instruments as are reasonably required by Buyer or
Escrow Agent to close the escrow and consummate the purchase of the Property in
accordance with the terms hereof.

 

At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (b) and (g) above.
Each party shall have a one time right to extend the Closing for up to fifteen
(15) days upon written notice to the other to be received not less than five (5)
days prior to the date scheduled for the Closing. If either party timely
exercises this right to extend, any document that Seller is obligated to provide
that is “time sensitive” does not need to be provided again by Seller. The
Closing shall be held through the mail by delivery of the closing documents to
the Escrow Agent on or prior to the Closing or such other place or manner as the
parties hereto may mutually agree.

 

11.         Representations by Seller. For the purpose of inducing Buyer to
enter into this Agreement and to consummate the sale and purchase of the
Property in accordance herewith, each Seller, respectively, makes the following
representations and warranties to Buyer as of the date hereof and as of the
Closing Date with respect to the Property owned by each Seller:

 

 

 

 

(a)          Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located (or shall be prior to Closing
if not as of the date hereof). Seller has the power and authority to execute and
deliver this Agreement and all closing documents to be executed by Seller, and
to perform all of Seller’s obligations hereunder and thereunder. Neither the
execution and delivery of this Agreement and all closing documents to be
executed by Seller, nor the performance of the obligations of Seller hereunder
or thereunder will result in the violation of any law or any provision of the
organizational documents of Seller or will conflict with any order or decree of
any court or governmental instrumentality of any nature by which Seller is
bound;

 

(b)          Seller has not received any written notice of any current or
pending litigation, condemnation proceeding or tax appeals affecting Seller or
the Property and Seller does not have any knowledge of any pending litigation or
tax appeals against Seller or the Property; Seller has not initiated, nor is
Seller participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;

 

(c)          Seller has not entered into any contracts, subcontracts or
agreements affecting the Property which will be binding upon Buyer after the
Closing other than the Lease, the Permitted Exceptions and any other contracts
or agreements delivered to Buyer within the Due Diligence Period;

 

(d)          Except for violations cured or remedied on or before the date
hereof, Seller has not received any written notice from (or delivered any notice
to) any governmental authority regarding any violation of any law applicable to
the Property;

 

(e)          Seller has fee simple title to the Real Property subject to the
Permitted Exceptions and Seller is the sole owner of the entire lessor’s
interest in the Lease;

 

(f)          With respect to the Leases: (i) the Leases forwarded to Buyer under
Section 6(b)(i) are true, correct and complete copies of the Leases; (ii) the
Leases are in full force and effect and Seller has not received written notice
of any default thereunder; (iii) no brokerage or leasing commissions or other
compensation is or will be due or payable to any person, firm, corporation or
other entity with respect to or on account of the current term of the Leases or
any extension or renewal thereof; (iv) Seller has no outstanding obligation to
provide Tenant with an allowance to construct, or to construct at its own
expense, any tenant improvements; and (v) the rent for each Property is as set
forth on Exhibit A-2;

 

(g)          There are no occupancy rights, leases or tenancies affecting the
Property other than the Lease. Except as provided in the Lease, neither this
Agreement nor the consummation of the transactions contemplated hereby is
subject to any first right of refusal or other purchase right in favor of any
other person or entity; and apart from this Agreement, Seller has not entered
into any written agreements for the purchase or sale of the Property, or any
interest therein which has not been terminated;

 

(h)          The transactions contemplated hereby either (i) will not constitute
a sale of all or substantially all the assets of Seller, or (ii) if such
transaction does constitute a sale of all or substantially all the assets of any
Seller, Seller shall provide to Buyer at Closing an excise tax lien waiver or
such other reasonably obtainable instruments evidencing compliance with laws or
payment of taxes to the extent required by the law of the relevant state; and

 

 

 

 

(i)          To Seller’s knowledge, except as set forth in the Leases and/or any
environmental reports and all other documentation previously delivered by Seller
to Buyer, no hazardous substances have been generated, stored, released, or
disposed of on or about the Property in violation of any law, rule or regulation
applicable to the Property which regulates or controls matters relating to the
environment or public health or safety (collectively, “Environmental Laws”).
Except as set forth in documentation previously delivered by Seller to Buyer,
Seller has not received any written notice from (nor delivered any notice to)
any federal, state, county, municipal or other governmental department, agency
or authority concerning any petroleum product or other hazardous substance
discharge or seepage. For purposes of this Subsection, “hazardous substances”
shall mean any substance or material which is defined or deemed to be hazardous
or toxic pursuant to any Environmental Laws. To Seller’s knowledge, there are no
underground storage tanks located on the Property; and

 

(j)          Exhibit I attached hereto is a true, correct and complete listing
of all warranties in effect for the Property (the “Warranties”).

 

The representations and warranties of Seller shall survive Closing for a period
of six (6) months. “Seller’s knowledge,” as used in this Agreement means the
current actual knowledge of Judy Lawson and Marcel Arsenault, without any duty
of inquiry or investigation.

 

In the event that Buyer discovers prior to the Closing that any representation
or warranty of Seller set forth in this Agreement is untrue or inaccurate as of
the Closing but nevertheless elects to close the purchase of the Property, Buyer
shall conclusively be deemed to have waived any claim it may otherwise have
against Seller predicated on such untrue or inaccurate warranty.

 

If after the Effective Date, but before the Closing, Seller learns of facts or
circumstances which make any of the foregoing representations or warranties
materially inaccurate, Seller shall promptly notify Buyer in writing of such
facts or circumstances after learning of the same and Buyer may elect, within
five (5) business days after receipt of Seller’s notice but no later than the
Closing, to terminate this Agreement by giving written notice to Seller and
Escrow Agent. If Buyer fails to deliver such a termination notice, then Buyer
shall be deemed to have: (i) waived its right to terminate this Agreement, (ii)
elected to acquire the Property on the terms set forth in this Agreement and
(iii) waived all remedies at law or in equity with respect to any inaccuracy in
the representations or warranties resulting from the facts or circumstance
disclosed by Seller in its notice to Buyer.

 

12.         Representations by Buyer. Buyer represents and warrants to, and
covenants with, Seller as of the date hereof and as of the Closing Date as
follows:

 

(a)          Buyer is duly formed, validly existing and in good standing under
the laws of Delaware, is authorized to consummate the transaction set forth
herein and fulfill all of its obligations hereunder and under all closing
documents to be executed by Buyer, and has all necessary power to execute and
deliver this Agreement and all closing documents to be executed by Buyer, and to
perform all of Buyer’s obligations hereunder and thereunder. This Agreement and
all closing documents to be executed by Buyer have been duly authorized by all
requisite corporate or other required action on the part of Buyer and are the
valid and legally binding obligation of Buyer, enforceable in accordance with
their respective terms. Neither the execution and delivery of this Agreement and
all closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.

 

 

 

 

The representations and warranties of Buyer shall survive Closing for a period
of six (6) months.

 

13.         Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to
pay the Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with the following conditions precedent for each Property
on and as of the date of Closing:

 

(a)          Seller shall deliver to Buyer on or before the Closing the items
set forth in Section 10 above;

 

(b)          Buyer shall receive from Escrow Agent or any other title insurer
approved by Buyer in its judgment and discretion, a current ALTA owner’s form of
title insurance policy, or irrevocable and unconditional binder to issue the
same, with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates Buyer’s good and marketable title in fee
simple to the Real Property and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof and subject only to the Permitted Exceptions (the “Title
Policy”);

 

(c)          Tenant shall be in possession of the premises demised under the
Leases, open for business to the public and paying full and unabated rent under
the Leases and Tenant shall not have assigned or sublet any of the Property;

 

(d)          Subject to the last two paragraphs of Section 11, the
representations and warranties of Seller contained in this Agreement shall be
true in all material respects at and as of the date of Closing as if such
representations and warranties were made at and as of the Closing, and Seller
shall have performed and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed or complied
with by Seller prior to or at the Closing;

 

(e)          Seller shall have delivered to Buyer a written waiver by Tenant of
any right of first refusal, right of first offer or other purchase option that
Tenant has pursuant to the Leases to purchase the Property from Seller; and

 

(f)          Seller shall have made all contributions, payments and/or
reimbursements and completed any and all work required by any governmental
authority in connection with the construction and development of the Property,
including, without limitation, as required by any variance or site plan
approval.

 

 

 

 

In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement; provided, however, that, notwithstanding anything else to the
contrary, in no event shall the provisions in Section 9(b)(ii) (with respect to
Seller’s obligations to pay Buyer’s out of pocket expenses thereunder) apply in
the event the conditions set forth in Sections 13(b) or 13(c) are not satisfied
as of Closing, or with respect to 13(e), if Tenant has not elected to exercise
any purchase option it may have under the Lease.

 

14.         Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:

 

(a)          Buyer shall deliver to Escrow Agent on the Closing Date the
remainder of the Purchase Price, subject to adjustment of such amount pursuant
to Section 4 hereof; and

 

(b)          The representations and warranties of Buyer contained in this
Agreement shall be true in all material respects at and as of the date of
Closing as if such representations and warranties were made at and as of the
Closing, and Buyer shall have performed and complied in all material respects
with all covenants, agreements and conditions required by this Agreement to be
performed or complied with by Buyer prior to or at the Closing.

 

15.         Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.

 

16.         Seller Covenants. Seller agrees that it, with respect to each
Property: (a) shall continue to operate and manage the Property in the same
manner in which Seller has previously operated and maintained the Property and
(b) shall not, without Buyer’s prior written consent, which, after the
expiration of the Due Diligence Period may be withheld in Buyer’s sole
discretion: (i) amend the Lease in any manner, nor enter into any new lease,
license agreement or other occupancy agreement with respect to the Property;
(ii) consent to an assignment of the Lease or a sublease of the premises demised
thereunder or a termination or surrender thereof; (iii) terminate the Lease nor
release any guarantor of or security for the Lease unless required by the
express terms of the Lease; and/or (iv) cause, permit or consent to an
alteration of the premises demised thereunder (unless such consent is
non-discretionary). Seller shall promptly inform Buyer in writing of any
material event adversely affecting the ownership, use, occupancy or maintenance
of the Property, whether insured or not.

 

17.         Performance on Business Days. A "business day" is a day which is not
a Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day.

 

 

 

 

18.         Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.

 

19.         Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law

 

20.         No Representations or Warranties. With the sole exception of the
representations set forth in Section 11 of this Agreement, this Agreement is
made without representation or warranty of any kind by Seller; Seller makes no
representation or warranty of any kind with regard to the physical condition of
the Property or any component thereof, with regard to any restrictions,
requirements, costs or constraints that may be associated with the Property,
with regard to the suitability of the Property for Buyer’s purposes or with
regard to the accuracy or completeness of any of the Due Diligence Documents
(other than the Lease) furnished or made available to Buyer (including, without
limitation, any environmental or structural studies or reports), it being the
parties’ express understanding and agreement that Buyer shall fully inspect the
Property and all aspects thereof during the Due Diligence Period and prior to
Closing, and that Buyer will rely solely on its own inspection in determining
the physical condition and other features of the Property, any restrictions,
requirements, costs or constraints that may be associated with the Property, and
whether the Property is suitable for Buyer’s intended purposes; and Buyer will
acquire the Property in “AS IS” and “WITH ALL FAULTS” condition. Without
limiting the generality of the foregoing, Buyer, for itself and its successors
and assigns, releases Seller and Seller’s partners, agents, employees, managers,
members, brokers, contractors and representatives from, and waives any and all
causes of action or claims against any of such persons for, (i) any and all
liability attributable to any physical condition of or at the Property,
including, without limitation, the presence on, under or about the Property of
any hazardous materials; and (ii) any and all liability resulting from the
failure of the Property to comply with any applicable laws, including, without
limitation, any Environmental Law. This Section 20 shall survive the execution
and delivery of this Agreement and the Closing.

 

21.         Applicable Law. This Agreement shall be construed under the laws of
the State or Commonwealth in which the Property is located, without giving
effect to any state's conflict of laws principles.

 

 

 

 

22.         Tax-Deferred Exchange. Buyer and Seller respectively acknowledge
that the purchase and sale of the Property contemplated hereby may be part of a
separate exchange (an “Exchange”) being made by each party pursuant to Section
1031 of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated with respect thereto. In the event that either party (the
“Exchanging Party”) desires to effectuate such an exchange, then the other party
(the “Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party
in order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.

 

23.         Broker’s Commissions. Buyer and Seller each hereby represent that,
except for the Broker listed herein, there are no other brokers involved or that
have a right to proceeds in this transaction. Seller shall be responsible for
payment of commissions to the Broker pursuant to a separate written agreement
executed by Seller. Seller and Buyer each hereby agree to indemnify and hold the
other harmless from all loss, cost, damage or expense (including reasonable
attorneys' fees at both trial and appellate levels) incurred by the other as a
result of any claim arising out of the acts of the indemnifying party (or others
on its behalf) for a commission, finder's fee or similar compensation made by
any broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.

 

24.         Assignment. Buyer may not assign any of its rights or delegate or
cause to be assumed any of its obligations under this Agreement without the
prior written consent of Seller; provided, however, that Buyer may assign its
rights under this Agreement to an affiliate of Buyer without Seller’s consent,
but with written notice to Seller given at least seven (7) days prior to
Closing; provided further that in the event of such an assignment (i) the
assignee assumes Buyer’s obligations in writing and (ii) Buyer will not be
released from its obligations hereunder. Any assignment or transfer in violation
of the terms of this Agreement shall be absolutely null and void and shall
constitute a default under this Agreement. Subject to the preceding sentence,
this Agreement shall apply to, be binding in all respects upon and inure to the
benefit of the respective successors and permitted assigns of the Parties. Buyer
is entering into this Agreement for and on behalf of related special purpose
entities as set forth on Exhibit A-1 (each an “Approved Assignee”) and intends
to assign to each respective Approved Assignee its rights hereunder prior to
Closing.

 

 

 

 

25.         Attorneys’ Fees. In any action between Buyer and Seller as a result
of failure to perform or a default under this Agreement, the prevailing party
shall be entitled to recover from the other party, and the other party shall pay
to the prevailing party, the prevailing party’s attorneys’ fees and
disbursements and court costs incurred in such action.

 

26.         Time of the Essence. Time is of the essence with respect to each of
Buyer’s and Seller’s obligations hereunder.

 

27.         Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other party. Signatures on this
Agreement which are transmitted by electronically shall be valid for all
purposes, however any party shall deliver an original signature on this
Agreement to the other party upon request.

 

28.         Anti-Terrorism. Neither Buyer or Seller, nor any of their
affiliates, are in violation of any Anti-Terrorism Law (as hereinafter defined)
or engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall
mean any laws relating to terrorism or money laundering, including: Executive
Order No. 13224; the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56, as the same has been, or may hereafter be, renewed, extended, amended or
replaced; the applicable laws comprising or implementing the Bank Secrecy Act;
and the applicable laws administered by the United States Treasury Department’s
Office of Foreign Asset Control (as any of the foregoing may from time to time
be amended, renewed, extended, or replaced).

 

29.         No Personal Liability. The parties acknowledge that this Agreement
is entered into by formal entities and the parties hereby agree that no
individual officer, member, manager, or representative of Seller or Buyer shall
have any personal liability under this Agreement.

 

26.         Confidentiality. Buyer acknowledges that it is in the best interest
of Buyer and Seller to maintain the confidentiality of the financial terms and
provisions of this Agreement and the materials relating thereto. Except as
otherwise provided herein, neither Seller nor Buyer shall disclose any of the
financial terms or provisions of this Agreement prior to the Closing to any
person or entity not a party to this Agreement or reasonably necessary to assist
in the investigation of, and determination whether to acquire and/or invest in,
the Property.

 

Buyer shall not disclose, and shall not authorize any Related Person (as defined
below) to disclose, to any person (other than the persons described below or as
required by applicable law) any information relating to the Property received
directly or indirectly from Seller or through Buyer's inspection and testing
processes, unless and until the contemplated transaction shall close. Buyer may
make a disclosure of appropriate information to any attorney, engineering or
other consultant, accountant, or agent or employee of the Buyer and to any
person that is or may be providing equity or debt (either secured or unsecured)
financing to Buyer (such persons being called “Related Persons”), provided the
Buyer has advised the Related Persons of the confidential nature of the
information and the existence of this agreement against disclosure, and, if the
Related Person is not regularly employed or retained by the Buyer, such advice
shall be in writing and shall also state that the Related Person is not
authorized to disclose any of such information, except as provided above.

 

 

 

 

27.         Return of Due Diligence Documents. If this Agreement is terminated
prior to the Closing for any reason, then promptly following such termination,
Buyer shall return to Seller, within five (5) business days after termination,
the Due Diligence Documents and, except in the event of termination as a result
of a Seller default, copies of all third party reports and studies relating to
the Property and received by Buyer, but without any representation or warranty
by Buyer and without any obligation to deliver any financial documents deemed by
Buyer to be proprietary or confidential.

 

28.         Solicitation. Seller shall have the right to solicit backup offers
and enter into discussions, negotiations, or any other communications concerning
or related to the sale of the Property with any third party; provided, however,
that such communications are subject to the terms of this Agreement, and that
Seller shall not enter into any contract or binding agreement with a third party
for the sale of the Property unless such agreement is contingent on the
termination of this Agreement without the Property having been conveyed to
Buyer.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

BUYER:   SELLER:       AMERICAN REALTY CAPITAL II, LLC,   BRYAN DRUGSTORE, LLC,
a Delaware limited liability company   a Colorado limited liability company    
  By: /s/ William M. Kahane   By: /s/Marcel Arsenault         Sharon K. Eshima
Marcel Arsenault, Name:   William M. Kahane     Manager           Title:
President             Date:  12/16/11  Date: 12/15/11      

 

  Villager Square Strip Retail Limited Liability Company, a Colorado limited
liability company       By: /s/Marcel Arsenault   Sharon K. Eshima Marcel
Arsenault, Manager       HOLIDAY PLAZA RETAIL, LLC,   a Colorado limited
liability company       By: /s/Marcel Arsenault   Sharon K. Eshima Marcel
Arsenault, Manager       ARSENAULT INVESTMENTS-GREENWOOD, LLC, a Colorado
limited liability company       By: /s/Marcel Arsenault   Sharon K. Eshima
Marcel Arsenault, Manager       TRIPOINTE BUSINESS CENTER, LLC,   a Colorado
limited liability company       By: /s/Marcel Arsenault   Sharon K. Eshima
Marcel Arsenault, Manager

 

 

 

 

  NORTH CAPITAL COLFAX, LLC,   a Colorado limited liability company       By:
/s/Marcel Arsenault   Sharon K. Eshima Marcel Arsenault, Manager       C.C.
INVESTMENTS, INC.,   a Colorado corporation       By: /s/Marcel Arsenault  
Sharon K. Eshima Marcel Arsenault, Manager       PRESCOTT FACILITY LLC,   a
Colorado limited liability company       By: /s/Marcel Arsenault   Sharon K.
Eshima Marcel Arsenault, Manager       NORTH CAPITAL HILL L.L.C., a Colorado
limited liability company       By: /s/Marcel Arsenault   Sharon K. Eshima
Marcel Arsenault, Manager       Aurora Corporate Plaza, LLC,   a Colorado
limited liability company       By: /s/Marcel Arsenault   Sharon K. Eshima
Marcel Arsenault, Manager

 

 

 

 

THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.

 

ESCROW AGENT:       CHICAGO TITLE INSURANCE COMPANY         By: /s/ Edwin G.
Ditlow         Name:   Edwin G. Ditlow         Title: Vice President        
Date: December 19, 2011  

 

 

 

 

EXHIBITS

 

Exhibit A-1 - List of Sellers/Properties       Exhibit A-2 - List of Leases and
Rents     Exhibit B-1 through B-6 Legal Description of the Property     Exhibit
C - Form of Special Warranty Deed       Exhibit D - Form of Assignment and
Assumption of Lease       Exhibit E - Form of Bill of Sale       Exhibit F -
Form of Assignment of Contracts, Permits, Licenses and Warranties       Exhibit
G - Form of Tenant Estoppel       Exhibit H - Form of Tenant Notice      
Exhibit I - Warranties

 

 

 

 

EXHIBIT A-1

 

LIST OF SELLERS/PROPERTIES

 

Walgreens - 6-Pack                                              Bldg.           
Purchase  Owner Name   City   ST   Acres

sq.ft.

  Approved Assignee   Deposit  



Price

                                  Bryan Drugstore, LLC   Bryan   OH   N/A  
14,820   ARC3 WGBYNOH001, LLC   $ 100,000   $ 5,000,000                        
         

Tripointe Business Center, LLC (48.5%)

North Capital Colfax, LLC (36%)

C.C. Investments, Inc. (15.5%)

  Frankfort   KY   N/A   14,550   ARC3 WGFFTKY001, LLC   $ 100,000   $ 5,159,000
                                 

Holiday Place Retail, LLC (51.14%)

Arsenault Investments-Greenwood, LLC (48.86%)

  Greenwood   MS   N/A   14,820   ARC3 WGGWDMS001, LLC   $ 100,000   $ 4,265,710
                                  Aurora Corporate Plaza LLC   Shreveport   LA  
N/A   14,560   ARC3 WGSPTLA001, LLC   $ 100,000   $ 4,642,860                  
             

Prescott Facility LLC, LLC (82%)

North Capital Hill L.L.C. (18%)

  Anderson   SC   N/A   14,820   ARC3 WGASNSC001, LLC   $ 100,000   $ 4,760,870
                                  Villager Square Strip Retail Limited Liability
Company   Wetumpka   AL   N/A   14,820   ARC3 WGWTKAL001, LLC   $ 100,000   $
4,161,430                                   Totals                       $
600,000.00   $ 27,989,870



 

A-1

 

 

 

EXHIBIT A-2

LIST OF LEASES AND RENTS

Walgreens - 6-Pack

 





Tenant Name   Address   City   ST  

Lease

Comm.

Date

 

Lease

Term

Date

 

Annual Net

Rent

 

Annual

Bump

 

Cap

Rate

  Walgreen Co.   403 S. Main St.   Bryan   OH   08/01/07   07/31/32   350,000.00
  None   7.00 % Walgreen Co.   385 Versailles Rd.   Frankfort   KY   09/01/06  
08/31/31   361,130.00   None   7.00 % Walgreen Co.   700 W. Park Ave.  
Greenwood   MS   07/01/07   06/30/32   298,600.00   None   7.00 % Walgreen
Louisiana Co.*   SW Corner of W. 70th St. & Pines Rd.   Shreveport   LA  
09/01/03   08/31/28   325,000.00   None   7.00 % Walgreen Co.   Corner of U.S.
Hwy 29 & Hwy 28   Anderson   SC   06/01/06   05/31/31   333,261.00   None   7.00
% Walgreen Co.   795 Wilson St.   Wetumpka   AL   06/01/07   05/31/32  
291,300.00   None   7.00 %                                                    
Totals       1,959,291          

 

*Shreveport Lease is guaranteed Walgreen Co.

 

Multiproperty PSA ([insert project name])

 

A-2

 

  

EXHIBIT B-1

 

Legal Description of Bryan, OH

 

The land is located in the County of Williams, State of Ohio and described as
follows:

A parcel of land being all of Lots 1, 2, 3, 4, 12, 13, 14, 15 16 and all of the
20'Alley Vacated per Ordnance No. 33 (dated May 15, 2006), all being in Dobb's
Third Addition to the City of Bryan, as recorded in Plat Book Volume 1, Page 33,
Williams County Plat Records, in the City of Bryan, Williams County, Ohio, said
parcel of land being bounded and described as follows:

 

BEGINNING at the Northwest corner of Said Lot 1, said point being marked with a
set frill hole, thence in an Easterly direction along the north line of said
Lots 1, 15 and 16, having an assumed bearing of North ninety (90) degrees zero
(00 ) minutes, zero (00) seconds East a distance of two hundred eighty-five and
two hundredths (285.02') feet to the intersection of the East line of said Lot
16, said point of intersection being marked with a set capped iron rebar;

 

Thence South zero (00) degrees, nine (09) minutes, seven (07) seconds East along
the East line of said Lots s 16 along the East line of said Lots 14, 13, 12, a
distance of three hundred thirty-five and fifteen hundredths (335.15') feet, to
the intersection of the South line of said Lot 12, said point being marked with
a set capped iron rebar;

 

Thence North eighty-nine (89) degrees, forty-eight (48) minutes, forty-five (45)
seconds West along said South line of Lot 12, a distance of one hundred
thirty-two and ninety hundredths (132.90') feet to the intersection of the West
line of said Lot 12, said point of intersection of the West line of said Lot 12,
said point of intersection being marked with a set capped iron rebar;

 

Thence North zero (00) degrees, one (05) minutes, eight (08) seconds West along
said West line of Lot 12, a distance of sixty-six and ninety-four hundredths
(66.94') feet to the intersection of the Easterly extension of the South Line of
said Lot 4, said point of intersection being marked with a set capped iron
rebar;

 

Thence North eighty-nine (89) degrees, fifty-one (51) minutes, zero (00) seconds
West along said South line of Lot 4, a distance of one hundred thirty-two and
eighty-two hundredths (132.82') feet to the intersection of the West line of
said Lot 4, said point of intersection being marked with a set capped iron
rebar;

 

Thence north zero (00) degrees, one (01) minute, ten (10) seconds West along
said West line of Lot 4 and along the West line of said Lots 3, 2, and 1, a
distance of two hundred sixty-seven and thirty-seven hundredths (267.37') feet
to the POINT OF BEGINNING,

 

Said parcel of land containing an area of 85,295 square feet or 1.958 acres of
land, more or less.

 

The above described parcels of land are subject to any and all leases, easements
or restrictions of record.

 

B-1

 

 

 

The bearings used hereon are based on an assumed meridian and are solely for the
purpose of calculating angular measurement.

 

Said capped iron rebars being a 1/2" diameter with a plastic cap stamped
"BRAZIER 8109"

 

The above described is based on an actual field survey performed under my
supervision during March, 2006 and has been recorded in Vol. 7B, Page 148
(Replacement Copy filed dated June 26, 2006) in the Williams County Survey
Records.

 

B-1(Cont'd)

 

 

EXHIBIT B-2

 

Legal Description of Frankfort, KY

 

Being all of Tract “A” of the Bowl-A-Way Minor Subdivision, as shown on a plat
recorded in Plat Cabinet “C”, Slide 322 in the Franklin County Clerk’s Office,
containing 1.962 acres, and more particularly described as follows:

 

Beginning at an iron pin found in the northwest intersection of the Versailles
Road and Laralan Drive Right-of-Way (R/W); thence with the Laralan Drive R/W
South 34°09’03” West 494.39’ to a Mag Nail set in the southeast corner to Lot 2A
of the Amended Mare Manor Subdivision, filed in Plat Cabinet “F”, Slide 48;
thence North 45°03’43” West 177.31’ to an iron pin set in the southwest corner
of Lot 3 of the Mare Manor Minor Subdivision, filed in Plat Cabinet “C”, Slide
330; thence North 35°37’12” East 155.25’ to a Mag Nail set in a corner that is
common to Lot 3 and Lot 2A of said subdivision; thence North 35°37’12” East
32.00 to a Mag Nail found in a corner that is common to Lot 1 and Lot 2A of said
subdivision; thence North 35°37’12” East 355.51’ to an iron pin found in the
west R/W of Versailles Road, thence with said road South 34°57’07” East 172.09’
to the Point of Beginning.

 

Together with an easement for ingress and egress and for sewer lines as set out
in Agreement and Grant of Easements between Blue Line Properties, LLC, and Bobby
Matthews, dated May 12, 2005, of record in Deed Book D482, Page 784, in the
Office of the Franklin County Clerk.

 

B-2

 

 

EXHIBIT B-3

 

Legal Description of Greenwood, MS   



 

Description of a 1.64 acre tract located in Lots 1 and 3, Block B, of the
Riverside Heights Addition, No. 1, to the City of Greenwood, Leflore County,
Mississippi, as shown on a plat of said Addition recorded in Plat Book 6 on Page
17 of the plat records on file in the Office of the Chancery Clerk of Leflore
County, Mississippi, said tract being all of Lot 1 and a part of Lot 3, said
tract being more particularly described as follows:

 

Begin at an iron pipe marking the southeast corner of said Lot 1, said iron pipe
marking the Point of Beginning of the tract herein described, from said Point of
Beginning proceed along the east boundary of said Block B and along the west
boundary of Medallion Drive the following calls: N 26°06’19” W 50.00’; along a
curve turning to the right with an arc length of 105.71’, with a radius of
230.00’, with a chord bearing of N 12°56’ 19” W. with a chord length of 104.78’
to an iron pipe. N 00°13’41” E 89.80’ to an iron pipe; thence proceed S
63°53’41” W a distance of 308.74’ to an iron pipe on the east boundary of the
Allied Development Co. Inc. tract described in Deed Book 174 on Page 285; thence
proceed S 00°21’41” W along the east boundary of said Allied Development Co.
Inc. tract a distance of 127.82’ to an iron pipe; thence S 26°06’19” E a
distance of 118.09’ to an iron pipe on the south boundary of said Block B;
thence N 63°53'41” E along the south boundary of said Block B and along the
north Right of Way boundary of West Park Avenue a distance of 302,00’ to the
Point of Beginning. Bearings in this description are Geodetic from Global
Positioning System.

 

Together with all rights under that certain Reciprocal Easement Agreement with
Covenants, Conditions and Restrictions of record at Deed Book 398, Page 238,
rerecorded at Deed Book 400, Page 371, both in the Office of the Chancery Clerk
of Leflore County, Mississippi.

 

B-3

 

 

EXHIBIT B-4

 

Legal Description of Shreveport, LA

 

Lots 1 and 2, Walgreens West Commercial Subdivision, recorded November 19, 2002,
under Registry Number 1829157, Book 4000, Page 36, Records of Caddo Parish,
Louisiana, being a resubdivision of Lots 10, 11 & 14, Steeple Chase Plaza in
Huntington Park, as recorded in Book 1750, Page 133 and a tract described in
Book 3360, Page 139, Conveyance Records of Caddo Parish, Louisiana, being
located in the NW/4 of Section 25, Township 17 North, Range 15 West, Shreveport,
Louisiana

 

B-4

 

 

EXHIBIT B-5

 

Legal Description of Anderson, SC

 

Being and lying in the state of South Carolina, county of Anderson, and being
located at the intersection of northern right of way of South Carolina Highway
28 By-Pass and the eastern right of way of U.S. Highway 29 By-Pass and South
Carolina Highway 81 and being more particularly described as follows:

 

Beginning at a point, a ½” rebar set, on the southeastern most corner of now or
formerly Hardee’s Lease Partners 1980 per Deed Book: 19-W at page 22 and now or
formerly Hardee’s per Deed Book: 3488 at page 304 along the northern right of
way of S.C. Highway 28 By-Pass; thence running along said northern right of way
of S.C. Highway of 28 By-Pass for five courses and distances: (1) N 66-02-00 W,
18.50’ to a ½” rebar found; (2) N 62-34-00 W, 94.19’ to a ½” rebar found; (3) N
58-44-35 W, 62.25’ to a ½” open top; (4) N 59-37-36 W, 28.00’ to a “X” in
concrete curb; (5) N 56-17-42 W, 100.15’ to a 5/8” rebar found on a sight
triangle; thence turning from the northern right of way of S.C. Highway 28
By-Pass and running along a sight triangle N 18-24-08 W, 31.72’ to a 5/8” rebar
found on the eastern right of way U.S. Highway 29 By-Pass and S.C. Highway 81;
thence turning from said sight triangle and running along the eastern right of
way of S.C. Highway 29 By-Pass and S.C. Highway 81 for two courses and
distances: (1) N 18-48-05 E, 130.28’ to a 1” steel bar; (2) N 21-52-18 E,
127.21’ to a ½” rebar set on the southwestern most corner of now or formerly C &
S Bank per Deed Book: 3118 at page 162; thence turning from said right of way
and running along said C & S Bank property for two courses and distances: (1) S
48-17-04 E, 95.41’ passing a 1” crimp iron pin found at 27.00’, to a 1” crimp
top iron pin found; (2) S 59-58-00 E, 224.82’ to a 1” solid iron pin found on
the northeastern most corner of now or formerly Hardee’s per Deed Book: 3488 at
page 304; thence turning from said C & S Bank property and running along said
Hardee’s property S 18-41-20 W, 262.23’ to the POINT OF BEGINNING.

 

B-5

 

 

EXHIBIT B-6

 

Legal Description of Wetumpka, AL

 

COMMENCE AT THE PURPORTED NORTHEAST CORNER OF THE SOUTHWEST ¼ OF THE NORTHWEST ¼
OF SECTION 19, T18N, R19E, ELMORE COUNTY, ALABAMA AND RUN S 00°00’00” E,
1,407.22 FEET TO A POINT; THENCE RUN S 90°00’00” W, 915.89 FEET TO A ½” REBAR
SET AT THE NORTHWEST CORNER OF THE STRICKLAND PROPERTY AS RECORDED IN THE OFFICE
OF THE JUDGE OF PROBATE OF ELMORE COUNTY, ALABAMA IN REAL PROPERTY BOOK 2003 AT
PAGE 47325, SAID POINT ALSO BEING ON THE SOUTH RIGHT OF WAY OF EMERSON STREET
(50 FOOT RIGHT OF WAY), SAID POINT BEING THE POINT OF BEGINNING; THENCE FROM
SAID POINT OF BEGINNING, LEAVING SAID SOUTH RIGHT OF WAY, RUN ALONG THE WEST
BOUNDARY OF THE STRICKLAND PROPERTY AND THE PROJECTION THEREOF S 03°20’07’E,
234.86 FEET TO A ½” REBAR SET IN LOT 4, BLOCK B, PINEVIEW DRIVE AS RECORDED IN
THE OFFICE OF THE JUDGE OF PROBATE OF ELMORE COUNTY, ALABAMA IN PLAT BOOK 4 AT
PAGE 14; THENCE RUN N 89°45’47” W, 343.82 FEET TO A ½” REBAR SET AT THE
NORTHWEST CORNER OF THE SESAME STREET CLUBHOUSE, INC. PROPERTY AS RECORDED IN
THE OFFICE OF THE JUDGE OF PROBATE OF ELMORE COUNTY, ALABAMA ON ROLL 213, AT
FRAME 1414, SAID POINT ALSO BEING ON THE EAST RIGHT OF WAY OF U.S. HIGHWAY 231
(RIGHT OF WAY VARIES); THENCE LEAVING SAID SESAME STREET CLUBHOUSE, INC.
PROPERTY RUN ALONG THE EAST RIGHT OF WAY OF U.S. HIGHWAY 231 N 18°09’14” E,
283.16 FEET TO A ½” REBAR SET AT THE INTERSECTION OF THE EAST RIGHT OF WAY OF
U.S. HIGHWAY 231 AND THE SOUTHEAST RIGHT OF WAY OF SAID EMERSON STREET; THENCE
LEAVING SAID EAST RIGHT OF WAY, RUN ALONG THE SOUTH RIGHT OF WAY OF EMERSON
STREET N 87°08’22” E, 75.15 FEET TO A ½” REBAR SET; THENCE CONTINUE ALONG SAID
SOUTH RIGHT OF WAY S 76°35’38” E, 171.54 FEET TO THE POINT OF BEGINNING.

 

THE ABOVE DESCRIBED PROPERTY LYING IN THE WEST ½ OF SECTION 19, T18N, R19E,
ELMORE COUNTY, ALABAMA AND CONTAINING 1.75 ACRES, MORE OR LESS.

 

The above-described property is also known as Lot 1, according to the Map of
Trotman Wetumpka Plat No. 1, as said Map appears of record in the Office of the
Judge of Probate of Elmore County, Alabama, in Plat Book 17, at Page 42.

 

B-6

 

 

EXHIBIT C

 

FORM OF SPECIAL WARRANTY DEED
[Subject to Local Counsel Review]

 

This document prepared by:
(and return to :)

 

___________________________
___________________________
___________________________
___________________________

 

Tax Parcel No. ______________________________

 

SPECIAL WARRANTY DEED

 

THIS INDENTURE, made on the _____ day of ______________, 2011, by and between
___________________________________, a ___________________________ ("Grantor"),
and ________________________________________, a ______________, whose address is
________________________________ ("Grantee")

 

WITNESSETH:

 

THAT Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, does by
these presents, sell and convey unto the said Grantee, its successors and
assigns, the lots, tracts or parcels of land lying, being and situated in the
County of ____________, State of _____________, and more fully described on
Exhibit "A" attached hereto and incorporated herein by reference, together with
all buildings, facilities and other improvements, located thereon.

 

TO HAVE AND TO HOLD the premises aforesaid with all and singular, the rights,
easements, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee's successors and
assigns forever, the said Grantor hereby covenanting that Grantor will warrant
and defend the title to said premises unto the said Grantee and unto Grantee's
successors and assigns, against the lawful claims and demands of all persons
claiming under or through Grantor, but not otherwise.

 

C-1

 

 

IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed the day and
year first above written.

 

  GRANTOR:           By:     Name:   Its:

 

[ACKNOWLEDGMENT]

 

C-2

 

 

EXHIBIT D

 

FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASE AND SECURITY DEPOSIT

 

______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
all of Assignor's right, title and interest in and to that certain Lease dated
_________________________________, between Assignor and
_____________________________(“Tenant”) (as amended from time to time, the
“Lease”), including any and all security deposits under the Lease. Assignee
hereby assumes and agrees to pay all sums, and perform, fulfill and comply with
all covenants and obligations, which are to be paid, performed, fulfilled and
complied with by the lessor under the Lease, from and after the effective date
hereof.

 

Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Lease prior to the date of this Assignment.
Subject to the limitations set forth below, Assignee does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignor by
reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the Landlord
under and by virtue of the Lease on and after the date of this Assignment.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2011, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.

 

  ASSIGNOR:           By:       Name:       Title:         ASSIGNEE:            
  By:       Name:       Title:  

 

D-1

 

 

EXHIBIT E

 

FORM OF BILL OF SALE

 

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Seller’s right, title and interest in
and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule A
attached hereto and made a part hereof.

 

Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.

 

IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2011

 

  SELLER:               By:           Name:             Title:  

 

E-1

 

 

SCHEDULE A

 

TO BILL OF SALE

 

(Add legal description of Real Property]

 

 

 

 

EXHIBIT F

 

FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES

 

THIS ASSIGNMENT, made as of the ___ day of ________, 2011, by _________________,
a __________________________ (“Assignor”), to _____________________________, a
__________________________________________(“Assignee”).

 

WITNESSETH:

 

WHEREAS, by Agreement of Purchase and Sale (the “Purchase Agreement”) dated as
of ________, 2011, between Assignor and Assignee, Assignee has agreed to
purchase from Assignor as of the date hereof, and Assignor has agreed to sell to
Assignee, that certain property located at ________________________ (the
“Property”); and

 

WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property, if any,
including without limitation any and all guaranties of leases relating to the
Property (collectively, the “Contracts”).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts and Assignee hereby assumes
and agrees to perform, fulfill and comply with all covenants and obligations,
which are to be performed, fulfilled and complied with by Assignor under the
Contracts from and after the effective date hereof. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.

 

This Assignment shall be governed by the laws of the State of _____________,
applicable to agreements made and to be performed entirely within said State.

 

IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.

 

  ASSIGNOR:           a           By:     Name:     Title:  

 

F-1

 

 

EXHIBIT G

 

FORM OF TENANT ESTOPPEL

 

[subject to changes mandated by Walgreens Co.]

 

___________ __, 2011

ARC _______________, LLC

 

Re:Store #__________ @ ____________________

Gentlemen:

 

The undersigned, (“Tenant”), as Tenant under that certain lease between us dated
________ __, ____ (“Lease”), covering the premises described therein and
referenced above (“Leased Premises”), hereby states: 



 

(i)Tenant is in possession of the Leased Premises.

 

(ii)The Lease is in full force and effect and has not been amended or modified.

 

(iii)The Lease term commenced on _________ __, ____, and shall continue to and
include _________ __, ____, subject to sooner termination at Tenant’s option
pursuant to the terms of the Lease.

 

(iv)Tenant pays fixed monthly rent, which has been paid through _________ __,
____.

 

(v)Tenant has paid no security deposit.

 

(vi)As of this date, as far as can be ascertained, without due inquiry, Tenant
has no offset against the payment of rent except as may be stated in the Lease.

 

(vii)As of this date, as far as can be ascertained, without due inquiry, all
improvements and work required under the terms of the Lease to be done by
Landlord have been completed to the satisfaction of Tenant.

 

(viii)As of this date, as far as can be ascertained, without due inquiry,
Landlord is not in default under the terms of the Lease.

 

(ix)Notwithstanding the foregoing, Tenant reserves the right to enforce all of
its rights and remedies under the Lease, including, but not limited to, those
related to matters not described herein.



 

Very truly yours,   WALGREEN CO.   By:    

 

G-1

 

 

EXHIBIT H

 

FORM OF NOTICE TO TENANT

 

TO:Walgreen Co.

200 Wilmot Road

Deerfield, IL 60015

 

Re:Notice of Change of Ownership of Walgreen Store located at

 

Ladies and Gentlemen:

 

YOU ARE HEREBY NOTIFIED AS FOLLOWS:

 

That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned’s right, title and interest under
that certain Lease, dated                     , between Walgreen Co., as tenant
and                      , as landlord (the “Lease”), together with any security
deposits or letters of credit held thereunder.

 

Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:

 

     

 

We are enclosing for your records a copy of (i) the Special Warranty Deed
conveying the Property to the New Owner; (ii) Assignment of the Lease to the New
Owner, and (iii) a form W-9 reflecting the tax identification number of the New
Owner.

 

You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.

 

  Very truly yours,       By:             By:       Name:       Title:  

 

H-1

 

 

EXHIBIT I

 

To be completed during Due Diligence.

 



I-1

